[Cite as In re E.A.J.R., 2021-Ohio-4505.]




                               IN THE COURT OF APPEALS OF OHIO
                                  SECOND APPELLATE DISTRICT
                                        GREENE COUNTY

 IN RE: E.A.J.R. and R.P.R.                       :
                                                  :
                                                  :   Appellate Case No. 2021-CA-24
                                                  :
                                                  :   Trial Court Case Nos. 2019-C-00030-
                                                  :   0C, 0D and 2019-C-00031-0C, 0D
                                                  :
                                                  :   (Appeal from Common Pleas Court-
                                                  :   Juvenile Division)
                                                  :

                                             ...........

                                             OPINION

                           Rendered on the 22nd day of December, 2021.

                                             ...........

MARCY A. VONDERWELL, Atty. Reg. No. 0078311, Assistant Prosecuting Attorney,
Greene County Prosecutor’s Office, 61 Greene Street, Suite 200, Xenia, Ohio 45385
     Attorney for Appellee, Greene County Children Services

FRANK MATHEW BATZ, Atty. Reg. No. 0093817, 126 North Philadelphia Street, Dayton,
Ohio 45403
      Attorney for Appellant, Father

                                            .............




WELBAUM, J.
                                                                                      -2-




       {¶ 1} Father appeals from a judgment of the Greene County Court of Common

Pleas, Juvenile Division, which terminated his parental rights and granted permanent

custody of his two-year old son, E.A.J.R., and his three-year-old son, R.P.R., to Greene

County Children Services (“GCCS”). For the reasons outlined below, the judgment of

the trial court will be affirmed.



                             Facts and Course of Proceedings

       {¶ 2} On November 15, 2019, GCCS received a report of domestic violence

between the parents of E.A.J.R. and R.P.R. (“Mother” and “Father”).          The report

indicated that as a result of the domestic violence, Mother engaged in self-harm in front

of the children and threatened to commit suicide. The report also indicated that Mother

was not practicing safe sleep with E.A.J.R. and was feeding E.A.J.R. whole grapes when

he was only six months old. In light of the report, GCCS filed a neglect and dependency

complaint on November 18, 2019, that requested the trial court to grant GCCS temporary

custody of E.A.J.R. and R.P.R. The trial court then held a shelter care hearing and

granted GCCS interim temporary custody of the children.

       {¶ 3} On January 15, 2020, the matter proceeded to an adjudication and

disposition hearing. During the hearing, GCCS made an oral motion to withdraw the

neglect allegation from the complaint. The trial court found the motion well taken and

dismissed the neglect allegation with prejudice. The hearing then proceeded solely on

the dependency allegation. Following the hearing, the trial court found that the children

were dependent and that GCCS had made reasonable efforts to prevent the children’s
                                                                                      -3-


removal from their home. Accordingly, the trial court granted GCCS temporary custody

of E.A.J.R. and R.P.R.

      {¶ 4} After receiving temporary custody of the children, GCCS developed

amended case plans for Mother and Father. The case plans included objectives for

Mother and Father to complete in order to reunify them with the children. There is no

dispute that Mother eventually abandoned the children and was removed from her case

plan. Father, however, maintained contact with GCCS and continued to work on his

case plan. Some of Father’s case plan objectives were to engage in mental health and

substance abuse counseling, complete a psychological assessment with a parenting

evaluation, comply with his probation, and obtain safe, stable housing.

      {¶ 5} On October 5, 2020, GCCS moved the trial court to have its temporary

custody of the children extended. The trial court granted GCCS’s motion on November

5, 2020, and extended GCCS’s temporary custody as requested. Three months later,

Father overdosed on drugs and was hospitalized for approximately two days. After

Father’s overdose, GCCS filed a motion to modify its temporary custody to permanent

custody. In the motion, GCCS indicated that it was requesting permanent custody of

E.A.J.R. and R.P.R. due to ongoing concerns about Father’s mental health, stability, and

inability to maintain housing. On April 27, 2021, Father filed a motion opposing GCCS’s

motion for permanent custody and a motion requesting the trial court to award him

custody of the children.

      {¶ 6} To address these motions, the trial court held a permanent custody hearing

on May 28, 2021. During the permanent custody hearing, the State presented testimony

from the psychologist who evaluated Father, Dr. Gordon Harris.            The State also
                                                                                       -4-


presented testimony from the visitation coordinator at the Greene County Visitation

Center, Libby Powers; GCCS supervisor, Sarah Cooley; GCCS caseworkers Michelle

Allen and Tabitha Clary; and the foster mother who had been caring for E.A.J.R. and

R.P.R. The children’s guardian ad litem (“GAL”) also made a brief statement at the

hearing and filed two reports containing her custody recommendation. The following is

a summary of the testimony and evidence that was presented to the trial court.



                                    Dr. Gordon Harris

      {¶ 7} Dr. Harris is a licensed clinical psychologist whose practice focuses on

psychological testing and psychotherapy with adults and children. Dr. Harris testified

that he evaluated Father on August 28, 2020, and September 29, 2020, and thereafter

prepared a report of his findings. To evaluate Father, Dr. Harris interviewed Father and

performed several psychological tests, including the Minnesota Multiphasic Personality

Inventory, Millon Clinical Multiaxial Inventory, Rorschach Inkblot Test, and the Parenting

Satisfaction Scale.

      {¶ 8} Based on his testing and interactions with Father, Dr. Harris testified that

Father was very resistant to listening to any advice and to taking any help. Dr. Harris

also testified that Father had substance abuse issues that Father either did not recognize

or was not willing to address.      Dr. Harris further testified that Father was rather

contradictory and self-defeating at times.

      {¶ 9} During his testimony, Dr. Harris identified the report of his findings, which

was admitted into evidence as State’s Exhibit No. 1. Dr. Harris testified that his report

stated that Father might someday be able to parent at a minimally acceptable level if
                                                                                           -5-


Father stopped abusing substances and engaged in intensive psychological help, which

included taking medication. Dr. Harris, however, testified that Father rejected any such

help.

        {¶ 10} Dr. Harris also testified that, given Father’s distorted thinking and inability

to recognize his responsibilities as a parent, Father was more likely to mistreat his children

through negligence than through physical abuse. Dr. Harris explained that Father was

chronically unable to deal with stressors in his life and that Father would function

adequately only if he could successfully eliminate those stressors. Dr. Harris, however,

testified that it was unlikely that Father would be able to eliminate his stressors and be

able to appropriately parent his children in the foreseeable future.



                                        Libby Powers

        {¶ 11} Powers was the visitation coordinator at the Greene County Visitation

Center (“visitation center”). Powers testified that in December 2019, she had an intake

appointment with Father after Father’s case was referred to the visitation center by

GCCS.     Powers explained that she initially declined to provide visitation services to

Father due to certain statements Father made during the intake appointment.

Specifically, Powers testified that Father had stated that “he would kill anyone who got in

the way of him getting his children back.” Trans. (May 28, 2021), p. 37.

        {¶ 12} Powers testified that after she denied Father services at the visitation

center, Father’s GCCS case worker, Michelle Allen, approached her in September 2020

and asked if she would be willing to consider another referral for Father’s case. Powers

explained that Allen had told her that Allen had been monitoring Father for several months
                                                                                           -6-


and assured her that Father was not a safety concern. Powers testified that she agreed

to give Father another chance and scheduled him for a second intake appointment.

Powers testified that there were no problems with the second intake appointment and that

Father thereafter began using the visitation center to visit his children in November 2020.

       {¶ 13} Powers, however, testified that throughout April 2021, Father had problems

following the visitation center’s policies. For example, Powers testified that while visiting

his children, Father had talked about his case, said negative things about his caseworker,

and engaged the visitation monitor in conversation. Powers also testified that she had

had security concerns about Father because Father would get angry and escalate when

the visitation staff would ask him to abide by the center’s policies.

       {¶ 14} Powers testified that on April 28, 2021, Father had a visit during which she

personally reminded Father of the center’s policies.          Powers claimed that Father

responded by telling her “to remove [herself] from his visit and to mind [herself].” Trans.

(May 28, 2021), p. 39. Based on that interaction, and based on Father continually talking

to the monitor, raising his voice, getting agitated when asked to follow the center’s

policies, and allowing his children to have contact with an unauthorized individual during

a visitation, Powers decided to terminate visitation services for Father.

       {¶ 15} Powers testified that on April 30, 2021, she filed a report with the trial court

to terminate Father’s visitation services at the center. During her testimony, Powers

identified the report, which was admitted into evidence as State’s Exhibit No. 2. The

report summarized the negative behavior exhibited by Father during his visits between

April 22 and 30, 2021. Father’s negative behavior included making derogatory remarks

about the other parent/family, initiating adult conversation topics, using foul language,
                                                                                       -7-


making promises regarding future visitation and living arrangements, engaging staff in

detailed non-emergency conversations, disrespecting staff, ignoring staff’s requests or

directives, and being confrontational with staff.



                                       Sarah Cooley

       {¶ 16} Cooley was a supervisor at GCCS who oversaw caseworkers. Cooley

testified that Father’s case was assigned to caseworker Jennifer Otto in May 2019, and

that Father had an active case plan at that time. Cooley testified that in November 2019,

GCCS received information that Mother had cuts on her arms, was making threats of

suicide, and was not providing for E.A.J.R. and R.P.R. Because of concerns of domestic

violence between Mother and Father, and due to Mother and Father’s not providing for

the children, Cooley testified that GCCS filed a neglect and dependency complaint.

       {¶ 17} Cooley testified that, at the time the neglect and dependency complaint was

filed, Mother and Father had been living together in an apartment with E.A.J.R. and R.P.R.

Cooley testified that Father was eventually trespassed from the apartment because he

was not on the lease and thereafter became homeless. Cooley testified that Mother

subsequently lost the apartment, became homeless herself, and began disengaging with

GCCS.

       {¶ 18} Cooley testified that Father’s case was transferred to caseworker Michelle

Allen in January 2020. Cooley testified that Father’s case plan at that time included

objectives for him to obtain safe and stable housing, provide for the children, engage in

mental health and substance abuse treatment, and to complete a parenting and

psychological evaluation.
                                                                                            -8-


       {¶ 19} Cooley testified that GCCS decided to file for permanent custody of E.A.J.R.

and R.P.R. in February 2021. According to Cooley, this decision was based on Father’s

instability, failure to obtain housing, and due to Father’s recently overdosing on drugs.

Cooley testified that after GCCS filed for permanent custody, Father moved into an

apartment in Xenia, Ohio, with his current girlfriend and her three children. Cooley also

testified that Father received income in the form of social security disability benefits.

       {¶ 20} During her testimony, Cooley explained that her concerns with Father’s

parenting include the allegations of domestic violence between Mother and Father,

Father’s escalating when getting angry, and Father’s making threatening statements such

as “[GCCS agents] would be leaving in body bags” if they came out to his home. Trans.

(May 28, 2021), p. 66.



                                       Michelle Allen

       {¶ 21} Allen was the GCCS caseworker assigned to Father’s case at the time of

the hearing. Allen testified that while working with Father on his case plan, Father was

arrested in February 2020 for being intoxicated and resisting arrest. Allen testified that

Father was put on probation for the February incident and was thereafter arrested again

in July 2020, for a similar incident of intoxication and resisting arrest. Allen testified that

Father’s probation was continued after his second arrest.

       {¶ 22} With regard to Father’s case plan, Allen testified that it included an objective

for Father to maintain safe, stable housing. According to Allen, Father had not made

progress on this objective. Allen testified that Father resided with his parents in early

2020, but later moved to a homeless shelter and then to a hotel. Allen testified that after
                                                                                           -9-


his July 2020 arrest, Father had resided in The Meadows Apartment Complex in Xenia,

Ohio. Allen testified that in August 2020, Father reported living in a different apartment

complex, and also continued to live with his parents intermittently. Allen testified that as

of March 2021, Father had been living with his then-girlfriend and her three children in a

two-bedroom apartment. To Allen’s knowledge, Father was not listed on the apartment’s

lease.

         {¶ 23} Allen indicated that she had attempted to help Father obtain housing by

meeting with him in January 2020 for purposes of filling out a Greene County Metropolitan

Housing Authority (“GMHA”) application. Allen also indicated that she had met with

Father in the fall of 2020 for the same purpose since the GMHA application form had

changed. Allen claimed that she had advised Father about what documentation he

needed in order to complete the GMHA application—specifically, an identification card

and a social security card. Allen testified that she worked with Father on getting both of

those items.

         {¶ 24} Allen testified that Father had been able to get his identification card, but

never obtained his social security card. Allen testified that she provided Father with an

application for a social security card and told Father that she would help him complete

the application and mail the application in for him once he completed it. Father, however,

never provided Allen with the completed application. Therefore, Allen indicated that

Father still did not have a social security card and had been unable to apply for GMHA

housing. According to Allen, Father had made no progress on the GMHA application.

         {¶ 25} Concerning visitation, Allen testified that Father had started visitation with

E.A.J.R. and R.P.R. in January 2020, but that visitation was halted due to the COVID-19
                                                                                         -10-


pandemic. Allen testified that Father was eventually referred back to the visitation center

in November 2020, and that Father regularly attended visits until he was discharged from

the visitation center in April 2021. Allen explained that Father had been discharged from

the visitation center because he had failed to comply with the center’s policies. Allen

testified that Father had since attended two, one-hour video visits with his children.

       {¶ 26} With regard to mental health services, Allen testified that Father’s case plan

required him to engage in mental health treatment in order to work on coping with stress,

anger management, and substance abuse. Allen testified that Father had engaged in

mental health services at DeCoach, TCN, and Fairborn Mental Health. Allen testified

that Father had followed through with his counseling services and had completed all the

required psychological and substance abuse assessments. Allen testified, however, that

Father continued to state that he did not have any mental health concerns.

       {¶ 27} Allen also discussed Father’s drug overdose, which occurred on February

9, 2021. Allen testified that on February 10, 2021, a member of Father’s family had

contacted her and advised her that Father was in the hospital and unresponsive. Allen

testified that Father had contacted her on February 12, 2021, after he woke up and was

discharged from the Intensive Care Unit. According to Allen, Father told her that he had

had an allergic reaction to his prescription medication. However, Allen testified that

when she asked Father if he took the appropriate amount of his medication, Father

admitted to taking 300 pills or a month’s worth of his medication in an attempt to commit

suicide. Allen testified that Father later claimed his overdose was a way for him to make

a statement about not wanting to be on medication.

       {¶ 28} Allen recalled that when she discussed with Father the concern that his
                                                                                         -11-


overdose presented for his mental health and stability case plan objectives, Father stated

that “he would be in his grave” before permanent custody of his children was granted to

GCCS. Trans. (May 28, 2021), p. 87. Allen also claimed that Father continued to deny

having any mental health concerns. Allen testified that Father was arrested following his

overdose due to violating his probation, and that Father’s probation ended in March 2021,

after he served a jail sentence.

          {¶ 29} During her testimony, Allen explained that Father’s drug overdose and his

statements following the overdose indicated that Father’s mental health treatment had

not been effective and that Father was not making progress toward the goal of emotional

stability.   Therefore, Allen testified that she had continuing concerns about Father’s

safety.

          {¶ 30} Allen testified that GCCS decided to file for permanent custody of E.A.J.R.

and R.P.R. a few weeks after Father’s overdose; this decision was ultimately based on

Father’s making no progress on his housing objective for over a year, showing no

progress on the goals of being able to cope with stress even while receiving mental health

services, being arrested twice while under the influence, attempting to commit suicide,

and due to GCCS’s having no other means to help Father.

          {¶ 31} Allen testified that after GCCS filed for permanent custody, Father became

more and more agitated and expressed more and more anger toward GCCS.

Specifically, Allen testified that Father made violent comments such as “I should have

shot all of them coming through the door” when discussing the caseworkers and police

officers who had removed his children. Trans. (May 28, 2021), p. 97. Allen also testified

that Father stated that if GCCS established permanent custody of his children “he would
                                                                                          -12-


turn Xenia into World War III.” Id. at 98. Allen further recalled several weeks where

every telephone conversation with Father ended with him yelling at her and hanging up

the phone.

       {¶ 32} With regard to Mother, Allen testified that in early 2020, Mother requested

to be removed from the case plan involving E.A.J.R. and R.P.R. because Mother was

moving to Kentucky to be with her older children.          Allen testified that Mother then

contacted her a few months later in April 2020 and indicated that she wanted to get back

on the case plan in an effort to reunify with E.A.J.R. and R.P.R. Allen testified that she

thereafter worked toward putting Mother back on the case plan by having Mother enter

services in Kentucky. Allen testified, however, that she was unable to fully provide out-

of-state services for Mother and that Mother was unable to make any progress on her

case plan. According to Allen, Mother did not have any housing, did not enter any

treatment services, was unable to visit the children due to the COVID-19 pandemic, and

maintained only minimal contact with GCCS. Allen testified that once the COVID-19

restrictions were lifted at the visitation center, Mother visited the children once a month in

July, August, and September 2020, but Mother had had no contact with E.A.J.R. and

R.P.R. since September 2020.

       {¶ 33} Allen testified that Mother was removed from the case plan in December

2020. Since that time, Mother had made only intermittent contact with GCCS in order to

receive general updates on E.A.J.R. and R.P.R. Allen testified that when she advised

Mother that GCCS was filing for permanent custody of E.A.J.R. and R.P.R., Mother

indicated that she was in favor of GCCS obtaining permanent custody. Allen testified

that Mother believed she lacked the stability to successfully reunify with the children.
                                                                                         -13-


Allen also testified that Mother believed that reunifying the children with Father would not

be in the children’s best interest.   Allen further testified that Mother did not want the

children to be reunified with Father due to Father’s history of domestic violence and due

to her concern that Father might physically abuse the children. Allen indicated that

Mother was also concerned about Father’s lack of stability.

       {¶ 34} Continuing, Allen testified that GCCS researched potential relative

placements for E.A.J.R. and R.P.R.        Specifically, Allen testified that the children’s

paternal grandmother had been investigated, but was found to have a disqualifying

charge in her history that involved sexual contact with a minor. Allen testified that GCCS

had also considered the children’s paternal grandfather, but discovered extensive

concerns with him in their database. Allen testified that she told the paternal grandfather

that he still could come in for fingerprinting and they would attempt a home study, but the

paternal grandfather never followed through with having his fingerprints taken.

       {¶ 35} Allen also testified that Mother suggested her sister as a possible placement

option. Allen testified that she told Mother to have her sister contact GCCS, but the sister

never made contact. Allen testified that she investigated Mother’s sister and discovered

that the sister had a children services case that had recently been closed and marked as

being a case that involved a high risk of future harm with concerns of physical abuse.

For that reason, Allen testified that Mother’s sister would not have been an appropriate

placement option for the children.

       {¶ 36} Allen testified that E.A.J.R. and R.P.R had been with the same foster family

since January 2020. Allen testified that the foster family had expressed its ability and

willingness to adopt E.A.J.R. and R.P.R. Therefore, Allen testified that, if GCCS was
                                                                                          -14-


granted permanent custody of the children, GCCS would likely pursue adoption with the

foster family. Allen concluded her testimony by stating her belief that permanent custody

in favor of GCCS was in E.A.J.R. and R.P.R.’s best interest.



                                       Tabitha Clary

       {¶ 37} Clary was an intake caseworker at GCCS who was assigned to a case

involving Father’s girlfriend at the time of the hearing, N.M. Clary testified that N.M. then

resided at an apartment complex in Xenia, Ohio, called The Meadows.              Clary also

testified that N.M. reported living in the apartment with her three children and the father

of her youngest child.

       {¶ 38} Concerning Father, Clary testified that it had been reported to her that

Father had overdosed in N.M.’s apartment. After Clary investigated the matter, N.M.

reported that Father had not overdosed in her apartment, but in her mother’s apartment

located upstairs. Although N.M. initially told Clary that Father was just a friend, Clary

testified that N.M. later stated that she and Father were in a relationship.

       {¶ 39} Clary testified that she first met with Father at N.M.’s apartment in April

2021. During that visit, Father told Clary that there was no reason he should not have

custody of his children and that there should be no issue with him residing in N.M.’s

apartment. Clary testified that Father talked at length about wanting to harm the people

who had initially removed his children.      Clary also testified that she had observed

aggressive behavior from Father in that he screamed and yelled and was unable to

regulate his emotions.

       {¶ 40} Clary testified that she had met Father a second time at N.M.’s apartment
                                                                                          -15-


in May 2021.      According to Clary, this meeting was due to GCCS’s receiving a

photograph showing Father and N.M. in possession of a marijuana pipe and a bag of

marijuana while N.M.’s children were present.              Clary testified that it was her

understanding that Father had a prescription for medicinal marijuana.

       {¶ 41} Clary testified that GCCS had a case open for N.M. at the time of the hearing

and that there were concerns regarding domestic violence between N.M. and the father

of one of her children. Clary testified that there were also concerns regarding Father

living with N.M. given his substance abuse. Clary testified that she was in the process

of filing for protective supervision of N.M.’s children.



                                        Foster Mother

       {¶ 42} E.A.J.R. and R.P.R.’s foster mother (“Foster Mother”) testified that both

boys had been in her care since January 2020. Foster Mother testified that the boys had

been doing great in her home and that they had no significant or atypical behavioral

issues. Foster Mother testified that when the boys did exhibit behavioral issues, the

issues occurred right after a visit with Father. Specifically, Foster Mother testified that

after visiting with Father, the boys became distressed and more defiant than usual.

However, Foster Mother testified that this behavior usually resolved fairly quickly.

       {¶ 43} Foster Mother testified that when the COVID-19 restrictions were lifted and

visitation resumed, R.P.R. started telling her that he did not want to go to visits and would

get sad ahead of the scheduled visits. Foster Mother testified that during the most recent

video visit with Father, R.P.R. sat in the corner of the kitchen with his head down looking

sad and totally withdrawn. According to Foster Mother, R.P.R. was not engaged in
                                                                                        -16-


conversation with Father.

      {¶ 44} Foster Mother testified that there were five other children living in her home.

Foster Mother testified that the five children were connected to E.A.J.R. and R.P.R., had

unique relationships with them, and loved them deeply. Foster Mother testified that if

GCCS were granted permanent custody of E.A.J.R. and R.P.R., she would seek to adopt

them. Foster Mother testified that she would be willing to allow contact between Father

and E.A.J.R. and R.P.R. if she deemed it beneficial for the children.



                                           GAL

      {¶ 45} The GAL filed reports on April 8 and 26, 2021, which contained her custody

recommendation. In her reports, the GAL noted that Father had not secured safe and

stable housing. The GAL also noted that E.A.J.R. and R.P.R. were thriving in their foster

placement. At the hearing, the GAL added that she had no doubt that Father cared

deeply for E.A.J.R. and R.P.R. but stated that she had ongoing concerns for the children’s

stability given their young age. As a result, the GAL recommended that permanent

custody be granted to GCCS.



                               The Trial Court’s Decision

      {¶ 46} After considering the testimony and evidence presented at the permanent

custody hearing, the trial court granted GCCS’s motion for permanent custody and

terminated Father and Mother’s parental rights. The trial court also dismissed Father’s

motion for custody of the children. Father now appeals from that judgment, raising two

assignments of error for review.
                                                                                                -17-




                                 First Assignment of Error

       {¶ 47} Under his first assignment of error, Father contends that the trial court erred

by granting GCCS permanent custody of E.A.J.R. and R.P.R. Specifically, Father claims

that the trial court abused its discretion when it found that granting permanent custody to

GCCS was in the best interest of the children. We disagree.

       {¶ 48} R.C. 2151.414 governs the termination of parental rights in Ohio. Section

(B)(1) of that statute provides a two-part test for courts to apply when determining whether

to grant a motion for permanent custody to a public services agency.               The statute

requires the trial court to find by clear and convincing evidence that: (1) an award of

permanent custody to the agency is in the child’s best interest; and (2) any one of the

factors enumerated in R.C. 2151.414(B)(1)(a)-(e) exist.

       {¶ 49} Father concedes that the second part of the two-part test was satisfied; the

factor under R.C. 2151.414(B)(1)(d) applied to E.A.J.R. and R.P.R., as both children had

“been in the temporary custody of one or more public children services agencies * * * for

twelve or more months of a consecutive twenty-two month period.”                           R.C.

2151.414(B)(1)(d).     Therefore, Father only challenges the trial court’s finding that

permanent custody in favor of GCCS was in E.A.J.R. and R.P.R.’s best interest.

       {¶ 50} When making the best-interest determination, R.C. 2151.414(D)(1) requires

the trial court to consider all relevant factors, including but not limited to the following:

       (a)    The interaction and interrelationship of the child with the child’s

              parents, siblings, relatives, foster caregivers and out-of-home

              providers and any other person who may significantly affect the child;
                                                                                       -18-


      (b)    The wishes of the child, as expressed directly by the child or through

             the child’s guardian ad litem, with due regard for the maturity of the

             child;

      (c)    The custodial history of the child, including whether the child has

             been in the temporary custody of one or more public children

             services agencies or private child placing agencies for twelve or

             more months of a consecutive twenty-two-month period;

      (d)    The child’s need for a legally secure permanent placement and

             whether that type of placement can be achieved without a grant of

             permanent custody to the agency; and

      (e)    Whether any of the factors in R.C. 2151.414(E)(7) through (11) are

             applicable.

R.C. 2151.414(D)(1)(a)-(e).

      {¶ 51} The trial court’s findings under R.C. 2151.414(D)(1) must be supported by

clear and convincing evidence. In re K.W., 2d Dist. Clark No. 2013-CA-107, 2014-Ohio-

4606, ¶ 7. “Clear and convincing evidence” is “[t]he measure or degree of proof that will

produce in the mind of the trier of fact a firm belief or conviction as to the allegations

sought to be established. It is intermediate, being more than a mere preponderance, but

not to the extent of such certainty as required beyond a reasonable doubt as in criminal

cases. It does not mean clear and unequivocal.” In re Estate of Haynes, 25 Ohio St.3d

101, 104, 495 N.E.2d 23 (1986).

      {¶ 52} “The [trial] court’s decision to terminate parental rights * * * will not be

overturned * * * if the record contains competent, credible evidence by which the court
                                                                                         -19-


could have formed a firm belief or conviction that the essential statutory elements for a

termination of parental rights have been established.” (Citations omitted). In re A.U.,

2d Dist. Montgomery No. 22264, 2008-Ohio-186, ¶ 15. “On review, we give the trial

court’s final determination ‘the utmost respect, given the nature of the proceeding and the

impact the court’s determination will have on the lives of the parties concerned.’ ” In the

Matter of G.B., 2d Dist. Greene No. 2017-CA-30, 2017-Ohio-8759, ¶ 8, quoting In re

Alfrey, 2d Dist. Clark No. 2001-CA-83, 2003-Ohio-608, ¶ 102. Accordingly, the trial

court’s decision will not be reversed absent an abuse of discretion. In re E.D., 2d Dist.

Montgomery No. 26261, 2014-Ohio-4600, ¶ 7, citing In re C.F., 113 Ohio St.3d 73, 2007-

Ohio-1104, 862 N.E.2d 816, ¶ 48 (applying abuse-of-discretion standard to trial court’s

findings under R.C. 2151.414).

       {¶ 53} In making its best-interest determination, the trial court considered the

relevant factors under R.C. 2151.414(D)(1) and made the following findings from the

testimony and evidence presented at the permanent custody hearing.



(a) Children’s Interaction and Interrelationship with Parents, Siblings, and Foster Parents

       {¶ 54} The trial court found that the E.A.J.R.’s and R.P.R.’s relationships with their

Mother and Father were detrimental to them. Specifically concerning Father, the trial

court found that the testimony of the GCCS caseworkers revealed that E.A.J.R. and

R.P.R. could not be returned to Father’s care due to his: (1) lack of safe, stable housing;

(2) February 2021 drug overdose and suicide attempt; (3) inability to engage in treatment;

(4) inability to demonstrate what he learned in treatment; and (5) lack of anger control.

       {¶ 55} The trial court also found that Father had not established a relationship or
                                                                                        -20-


healthy bond with the children due to their young age and due to the children’s being in

foster care for approximately 20 months. The trial court further found that E.A.J.R. and

R.P.R. had primarily resided in the same foster home since November 2019, and that

they had integrated well with the other children in that household.

       {¶ 56} The trial court found that there were no other relationships relevant to this

factor given that E.A.J.R. and R.P.R. did not have relationships with any other family

members. The trial court noted that the children’s paternal grandmother was not an

appropriate legal custodian due to her having a past disqualifying offense, being on

probation for domestic violence against Mother, and being unable to successfully pass a

home study.



                               (b) Wishes of the Children

       {¶ 57} The trial court found that E.A.J.R. and R.P.R. were too young to express

their wishes as to custody. The trial court also noted that the GAL recommended that

permanent custody of the children be granted to GCCS.



                           (c) Custodial History of the Children

       {¶ 58} The trial court found that E.A.J.R. and R.P.R. were removed from Mother

and Father’s custody in November 2019. The trial court found that Father had engaged

in visitation with E.A.J.R. and R.P.R. since their removal, but noted that the visitation

center had terminated services for Father in April 2021, due to Fathers continually failing

to follow the visitation center’s policies and becoming angry and having aggressive

outbursts when the visitation staff addressed his behavior. The trial court found that
                                                                                        -21-


although Father had had contact with E.A.J.R. and R.P.R., he was not exhibiting any of

the skills taught through counseling or implementing any of the changes that need to take

place in order for him to have a healthy relationship with his children. The trial court

further noted that Father had not resided with E.A.J.R. and R.P.R. since November 2019.



             (d) Children’s Need for Legally Secure Permanent Placement

      {¶ 59} The trial court found that a legally secure permanent placement for E.A.J.R.

and R.P.R. could not be achieved without granting permanent custody to GCCS. In so

holding, the trial court found that Father had been unable to demonstrate skills learned in

treatment, did not recognize the role he played in the children’s removal from his care,

and did not have safe, stable housing.

      {¶ 60} With regard to housing, the trial court found that Father had lived in a

number of different locations since November 2019 and was not on the lease of his

current residence. The trial court further found that Father had failed to complete the

necessary forms to apply for GMHA’s housing program despite GCCS’s offering to assist

him in doing so.

      {¶ 61} Regarding Father’s behavior, the trial court found that Father’s February

2021 overdose and his multiple encounters with police were concerning. The trial court

also referred to the concerns expressed by Dr. Harris, i.e., that E.A.J.R. and R.P.R. would

be vulnerable in Father’s custody if Father went without medication and ongoing

psychological treatment.    The trial court found that the children’s young age would

prevent them from being able to protect themselves and from being able to report

concerns about Father.
                                                                                         -22-




                       (e) Factors Under R.C. 2151.414(E)(7)-(11)

       {¶ 62} The trial court made no findings under the factors set forth in R.C.

29151.414(E)(7) through (11), as none of those factors applied to Father.

       {¶ 63} Upon review, we find that there was clear and convincing evidence in the

record to support all of the trial court’s best-interest findings under R.C. 2151.414(D)(1).

Because those findings were supported by competent, credible evidence, and because

they weighed in favor of finding that it was in the best interest of the children to grant

GCCS permanent custody, we do not find that the trial court’s decision to award GCCS

permanent custody was an abuse of discretion.

       {¶ 64} Father’s first assignment of error is overruled.



                              Second Assignment of Error

       {¶ 65} Under his second assignment of error, Father contends that GCCS failed to

make reasonable efforts to reunify him with E.A.J.R. and R.P.R. We disagree.

       {¶ 66} “The Supreme Court of Ohio has held that, ‘except for a few narrowly

defined exceptions, the state must have made reasonable efforts to reunify the family

prior to the termination of parental rights.’ ” In re A.T., 2d Dist. Montgomery Nos. 28332,

28355, 2019-Ohio-3527, ¶ 73, quoting C.F., 113 Ohio St.3d 73, 2007-Ohio-1104, 862

N.E.2d 816, at ¶ 21. “If the agency has not established that reasonable efforts have

been made prior to the hearing on a motion for permanent custody, then it must

demonstrate such efforts at that time.” C.F. at ¶ 43.

       {¶ 67} “ ‘ “Reasonable efforts means that a children’s services agency must act
                                                                                         -23-


diligently and provide services appropriate to the family’s need * * * as a predicate to

reunification.” ’ ” In re N.M., 2d Dist. Montgomery Nos. 26693, 26719, 2016-Ohio-318,

¶ 53, quoting In re H.M.K., 3d Dist. Wyandot Nos. 16-12-15, 16-12-16, 2013-Ohio-4317,

¶ 95, quoting In re D.A., 6th Dist. Lucas No. L-11-1197, 2012-Ohio-1104, ¶ 30. We have

also described “reasonable efforts” as “ ‘a good faith effort which is “an honest, purposeful

effort, free of malice and the desire to defraud or to seek an unconscionable

advantage.” ’ ” In re Secrest, 2d Dist. Montgomery No. 19377, 2002-Ohio-7096, ¶ 13,

quoting In re Cranford, 2d Dist. Montgomery Nos. 17085, 17105, 1998 WL 412454, *4

(July 24, 1998), quoting In re Weaver, 79 Ohio App.3d 59, 606 N.E.2d 1011 (12th

Dist.1992).

       {¶ 68} We stress that “ ‘ “[r]easonable efforts” does not mean all available efforts.

Otherwise, there would always be an argument that one more additional service, no

matter how remote, may have made reunification possible.’ ” In re N.M. at ¶ 53,

quoting In re K.M., 12th Dist. Butler No. CA 2004-02-052, 2004-Ohio-4152, ¶ 23. “ ‘The

issue is not whether [the agency] could have done more, but whether it did enough to

satisfy the “reasonableness” standard under the statute.’ ” Secrest at ¶ 13, quoting In re

Smith, 2d Dist. Miami No. 2001-CA-54, 2002 WL 538888, *6 (April 12, 2002).

       {¶ 69} In this case, the trial court found, and we agree, that GCCS made

reasonable efforts to reunify Father with E.A.J.R. and R.P.R. The record establishes that

GCCS developed a case plan for Father that included various objectives for reunification.

The record also establishes that GCCS maintained contact with Father and worked to

help Father complete his case plan objectives. Specifically, GCCS made referrals for

mental health services and psychological evaluations, facilitated Father’s visitation with
                                                                                            -24-


his children at the visitation center, and tried to help Father secure suitable housing.

       {¶ 70} With regard to visitation, the record establishes that Father was initially

declined services at the visitation center due to certain statements Father made at his

initial intake interview. GCCS caseworker Allen thereafter approached the visitation

coordinator and asked her to give Father another chance. The record indicates that

Allen went out of her way to assure the visitation coordinator that Father was not a safety

concern. As a result of Allen’s efforts, Father was able to visit his children at the visitation

center until services were terminated for Father’s failing to abide by the center’s policies.

       {¶ 71} Concerning housing, the record establishes that GCCS provided Father

with an application for GMHA’s public housing program. The record also indicates that

caseworker Allen offered to assist Father in completing the GMHA application and

advised Father on what documentation he needed in order to complete the application.

As part of that process, the record indicates that Allen obtained forms for Father to apply

for a social security card and even offered to mail in the forms for Father once he

completed them. However, Father never provided the completed forms to Allen and

never followed through with the GMHA housing application.

       {¶ 72} Although it does not relate to Father, we note that GCCS also attempted to

work with Mother on her case plan even when Mother was residing out of state. The

record also indicates that GCCS researched multiple relative placement options, but

found no willing and appropriate relatives with whom the children could be placed.

       {¶ 73} Upon review, we find that GCCS acted diligently and provided appropriate,

helpful services to Father. The actions taken by GCCS exhibited an honest, purposeful

effort to reunite Father with E.A.J.R. and R.P.R. Therefore, contrary to Father’s claim
                                                                                    -25-


otherwise, we find that the record supports the trial court’s finding that GCCS made

reasonable efforts toward reunifying Father with his children.

       {¶ 74} Father’s second assignment of error is overruled.



                                      Conclusion

       {¶ 75} Having overruled both assignments of error raised by Father, the judgment

of the trial court is affirmed.

                                     .............



TUCKER, P.J. and EPLEY, J., concur.



Copies sent to:

Marcy A. Vonderwell
Frank Mathew Batz
J.B.
Jenny Roether, GAL
Hon. Amy H. Lewis